 

Exhibit 10.7

 

[exhibit10_7x0x0.jpg]

 

180 Maiden  Lane,  22nd  Floor 

New  York,  New  York 10038 

 

 

 

Jeffrey  J.  Hurd  

Senior Vice  President  

Human Resources  &  

Communications

Phone:  212  770  7292 

Fax: 212  770  9817 

 

 

 

November 3,  2010 

Mr.  Sid  Sankaran 

36 Strathcona  Avenue 

Toronto, Ontario  M4K  1K7 Canada

 

Dear Sid: 

 

I am  pleased  to  confirm  the   terms  of  your   employment  with   American
  International Group,  Inc. 

 

1.        Effective  Date.  October  1,  2010,  or  as  soon thereafter as 
possible. 

 

2.         Position.  On  the  Effective  Date,  you  will  begin  to  serve as
Chief  Risk  Officer  of AIG .  In  this  capacity,  you  will  initially 
report  to  the  Executive  Vice  President-  Finance, Risk and  Investments 
and  the  Finance  and  Risk Committee of  AIG's  Board  of  Directors  and 
have  all  of  the  customary authorities, duties and responsibilities that
accompany  your  position. 

 

3.          Base  Cash  Salary.  Your  initial  base  cash  salary  will  be 
$500,000  per  year (prorated for  partial  years  under  this  letter). 

 

4.          Stock  Salary.   In  addition  to  your  cash  salary,  you  will 
receive  semi-monthly awards of  Long-Term  Performance  Units,  also  known 
as  LTPUs,  issued  under the  American  International  Group,  Inc.  Long-Term 
Performance  Units Plan.  These  awards,  which  we  refer  to  as  stock 
salary,  will  be  at  a  rate  of $830,000 per  year  (prorated  for  partial 
years  under  this  letter).   Your  stock salary awards  will  be  subject  to 
additional  terms,  including: 

 

•      Of your total annual stock salary, LTPUs earned at a rate of $165,000 per
year (prorated for partial years under this letter) will be settled on the first
anniversary of the date of grant, and the remaining LTPUs will be settled on the
third anniversary of the date of grant; and

 

•      Stock salary is immediately vested upon grant.

 

--------------------------------------------------------------------------------

 

Mr. Sid  Sankaran  

November 3,  2010 

Page 2 

 

5.         Annual  Incentive  Awards.   You  will  be  eligible  to  receive 
an  annual  incentive award based  on  a  target  amount  of  $1,960,000 
(prorated  for  partial  years under this  letter).   AIG's  Compensation  and 
Management  Resources Committee (the  "Committee"),  in  consultation  with 
the  Executive  Vice President- Finance,   Risk  and  Investments,  will 
determine   the  amount  of your  annual incentive  award  based   on  its 
performance   assessment  against objective performance  metrics.   Any  annual 
incentive  award  earned  will  be paid in  three  installments  (in  each 
case  prorated   for  partial  years  under  this letter):

 

•      Twenty-five  percent  (25%)  of  your  earned  incentive  award  (target
$490,000) will  be  paid  in  cash  in  March  of  the  year  following  the 
year  for which it  was  earned; 

 

•      Twenty-five  percent  (25%)  of  your  earned  incentive  award  (target
$490,000) will  be  paid  in  cash  in  March  of  the  second  year  following 
the year for  which  it  was  earned;  and 

 

•      Fifty  percent  (50%)  of your earned  incentive  award  (target 
$980,000)  will be paid  in  LTPUs  and/or  AIG  stock.   About  sixty-six 
percent  (66.3%)  of this part  of  your  earned  incentive  award  (target: 
$650,000)  will  be  in  the form of  LTPUs  that  are  immediately  vested 
when  granted  and  will  be settled on  the  third  anniversary  of  grant, 
and  the  remaining  part  (target: $330,000) will  be  in  the  form  of  AIG 
long-term  restricted  stock  units  that will vest  on  the  second 
anniversary  of  grant  and  be  subject  to transfer/payout restrictions  as 
required  by  the  TARP  Standards  for Compensation and  Corporate 
Governance,  31  C.F.R.  Part  30,  (the  "TARP Standards") for  long-term 
restricted  stock,  except  that  in  no  event  may this portion  be 
transferable/payout  before  the  third  anniversary  of  grant. 

 

6.         Transition  Incentive  Award.   AIG  places  great  importance  on 
your  immediate and successful  transition  to  the  role  of  Chief  Risk 
Officer  and  integration  into the business.   Therefore,  for  2010  only, 
you  will  be  eligible  to  receive  a transition  incentive  award  based
  on  a  target  amount  of  $2,250,000,   subject to the  following  terms: 

 

•      The  Committee  will determine the  amount of your  transition  incentive
award based  on  its  performance  assessment  against  objective performance
metrics  related  to  key  transition  goals. 

 

•      Any  transition  incentive  award  earned  will  be  granted  in  March 
2011  and paid in  three  installments: 

 

•      About  twenty-two  percent  (22.2%)  of  your  earned  transition 
incentive   award  (target  $500,000)  will  be  paid  in  cash  on  the  grant 
date; 

 

•      About  twenty-two  percent   (22.2%)  of your earned  transition
incentive award  (target  $500,000)  will  be  immediately  vested  on  the
  grant  date  but  payment  in  cash  will  be  deferred  until  March  2012;
  and 

 

--------------------------------------------------------------------------------

 

Mr. Sid  Sankaran November 3,  2010 

Page 3 

 

•      About  fifty-six  percent  (55.6%)  of  your  earned  transition 
incentive award (target  $1,250,000)  will  be  paid  in  immediately  vested
LTPUs on  the  grant  date,  and  such  LTPUs  will  be  settled  on  the  third
anniversary of  the  grant  date. 

 

•      Notwithstanding   any  contrary  provision  in  the  preceding,  any 
transition incentive award  earned  will  be  subject  to  the  following 
forfeiture  and repayment requirement: 

 

•      If  you  voluntarily  terminate  your  employment  prior  to  or  on  the
first anniversary  of  grant,  you  will  forfeit  the  LTPUs  and  any unpaid
cash  and  be  obligated  to  repay  AIG  the  full  amount  of  any cash
already  paid  to  you. 

 

Please note  that  receipt  of  this  Transition  Incentive  Award  is 
predicated  upon your providing  written  documentation  to  AIG  within  30 
days  of  your  start date showing  forfeiture  of  your  unvested  and/  or 
unpaid  incentives, commissions, and/  or  equity  awards  from your current 
employer. 

 

7.          Restructuring  of  Future  Payments.  It  is  possible  that  you 
will  be  among  AIG's top 25  most  highly  compensated employees and  subject 
to  the  most stringent restrictions  imposed  by  the  TARP  Standards  (the 
"Restricted  Top 25") in  the  future. If  that  is  reasonably  expected  to 
occur,  the  payment  of your earned  incentive  or  other  amounts  may  be 
restructured  in  order  to comply with  the  applicable  TARP  Standards  and 
guidance  provided  by  the Office of  the  Special  Master  for  TARP 
Executive  Compensation. 

 

8.         Benefits.   Subject  to  the  limits  of  this  letter  and  the 
TARP  Standards,  you will be  entitled  to  benefits  consistent  with  senior 
executives  of  AIG  and reimbursement of  reasonable  business  expenses,  in 
each  case  in  accordance with applicable  AIG  policies  as  in  effect  from 
time  to  time.  Beginning  as  of the date  hereof,  you  will  participate 
in  AIG's  Executive  Severance  Plan  as  an Eligible Employee  (without 
regard  to  the  Partners  Plan,  for  which  you  are  not eligible, or  any 
other  eligibility  requirement).  For  purposes  of  the  Executive Severance
Plan,  your  "Severance  Period"  will  be  twelve  months  and,  for 2010,
your  2010  cash  incentive  target  under  Section  5  (not  prorated)  will 
be treated as  your  historic  average  "Annual  Cash  Bonuses".   Thereafter, 
your actual 2010  cash  incentive  award  under  Section  5  (annualized)  will 
serve  as your 2010  Annual  Cash  Bonus  for  purposes  of  the  Executive 
Severance Plan. Your  2010  stock  salary  will  not  be  treated  as  "Annual 
base  salary"  for purposes of the Executive  Severance  Plan.  In  addition, 
compensation payments and  structures  approved  by  the  Special  Master  for 
TARP  Executive Compensation for  years  after  2010  may  not  result  in  an 
increase  in  the amounts payable  under  the  Executive  Severance  Plan. 

 

9.          Executive  Compensation  Standards.  Any  bonus or incentive 
compensation paid to  you  is  subject  to  recovery  or  "clawback''  by  AIG 
if  the  payments were based on  materially  inaccurate  financial  statements 
or  any  other  materially inaccurate performance  metric  criteria,  or  if 
you  are  terminated  due  to misconduct that  occurred  during  the  period 
the  bonus  or  incentive compensation was  earned  (all  within  the  meaning 
of,  and  to  the  full  extent necessary to  comply  with,  the  TARP 
Standards).  In  addition,  you  will not be 

 

--------------------------------------------------------------------------------

 

Mr. Sid  Sankaran 

November 3,  2010 

Page 4 

 

entitled to  any  golden  parachute  payment  or  tax  gross-up  from  AIG  or 
its affiliates to  the  extent  prohibited  by  the  TARP  Standards  (which 
AIG  does  not expect to  affect  your  rights  under  the  Executive 
Severance  Plan  unless  you enter the  Restricted  Top  25). 

 

Your compensation  is  subject  to  applicable  regulations  issued  by  the 
U.S. Department of  the  Treasury  and  applicable  requirements  of  agreements
between AIG  and  the  U.S.  government,  as  the  same  are  in  effect from
time  to time. You  may  receive  compensation  from  AIG  only  to  the 
extent  that it is consistent with  those  regulations  and  requirements. 

 

If, after  your  start  date,  AIG  determines  it  necessary  under  any
compensation requirements  or  regulations,  you  shall  (a)  promptly  execute 
a waiver of  claims  against  AIG  and  its  affiliates  and  the  United 
States  relating to the  compensation  requirements  or  regulations  and  (b) 
execute  such  other agreements, acknowledgments  or  other  documents 
necessary  to  implement such compensation  requirements  or  regulations  (in 
each  case  in  such  form as AIG  determines  is  appropriate). 

 

10.    Indemnification  and  Cooperation.  During  and  after  your 
employment,  AIG will indemnify  you  in  your  capacity  as  a  director, 
officer,  employee  or  agent  

of AIG  to  the  fullest  extent  permitted  by  applicable  law  and  AIG's 
charter  and by-laws, and  will  provide  you  with director and  officer 
liability  insurance coverage (including  post-termination/post-director 
service  tail  coverage)  on the same  basis  as  AIG's  other  executive 
officers.  AIG  agrees  to  cause  any successor to  all  or  substantially 
all  of  the  business  or  assets  (or  both)  of  AIG to assume  expressly 
in  writing  and  to agree to  perform  all  of  the  obligations of AIG  in 
this  paragraph. 

 

You agree  (whether  during  or  after  your  employment  with  AIG)  to 
reasonably cooperate with  AIG  in  connection  with  any  litigation  or 
regulatory  matter  or with any  government  authority  on  any  matter,  in 
each  case,  pertaining  to AIG and  with  respect  to  which  you  may  have 
relevant  knowledge,  provided that, in  connection  with  such cooperation,
AIG  will  reimburse  your reasonable expenses  and  you  shall  not  be 
required  to  act  against  your  own legal interests. 

 

11.   Tax  Matters.  To  the  extent  any  taxable  expense  reimbursement  or 
in-kind benefits under  Section  8  or  10  is  subject  to  Section  409A  of 
the  Internal Revenue Code  of  1986,  the  amount  thereof  eligible  in  one 
taxable  year  shall not affect  the  amount  eligible  for  any  other 
taxable  year,  in  no  event  shall any expenses be  reimbursed  after  the 
last  day  of  the  taxable  year  following the taxable  year  in  which  you 
incurred  such  expenses  and  in  no  event  shall any right  to 
reimbursement  or  receipt  of  in-kind  benefits  be  subject  to liquidation
or  exchange  for  another  benefit.   Each  payment  under  this  letter will
be  treated  as  a  separate  payment  for  purposes  of  Section  409A  of  the
Code.

 

12.    Withholding.  Tax  will  be  withheld  by  AIG  as  appropriate  under 
applicable Federal or  other  governmental  tax  requirements for any  payments
or deliveries under  this  letter,  including  by  withholding  in-kind  from 
awards  of shares or  LTPUs. 

 

--------------------------------------------------------------------------------

 

Mr. Sid  Sankaran  

November 3,  2010 


PAGE 5 

 

13.    Non-competition  and  non-solicitation.  In  connection  with  your 
joining  AIG, you agree  to  sign  the  attached  Non-competition, 
Non-solicitation  and  Non-disclosure  Agreement. 

 

14.   No  Guarantee  of  Employment.  This  offer  letter  is  not  a 
guarantee  of employment for  a  fixed  term.   Your  employment  with  AIG 
(as  set  forth  in  the employment application)  will  be  on  an  "at-will" 
basis,  meaning  that  you  and AIG may  terminate  your  employment  with  AIG 
at  any  time  and  for  any reason, with  or  without  prior  notice. 

 

15.    Entire  Agreement.  Together  with  the  employment  application,  this 
offer  letter constitutes AIG's  only  statement  relating  to  its  offer  of 
employment  to  you and supersedes  any  previous  communications or
representations,  oral  or written, from  or  on  behalf  of  AIG  or  any  of 
its  affiliates.   Notwithstanding  the foregoing, your  signed  Fair  Credit 
Reporting  Act  Consumer  Disclosure  and General Authorization  is  expressly 
incorporated  by  reference  into  this  offer letter.

 

16.    Miscellaneous  Representations.  You  confirm  and  represent  to  AIG, 
by signing this  letter,  that:  (a)  you  are  under  no  obligation  or 
arrangement (including any  restrictive  covenants  with  any  prior  employer 
or  any  other entity) that  would  prevent  you  from  becoming  an  employee 
of  AIG  or  that would adversely  impact  your  ability  to  perform  the 
expected  services  on behalf of  AIG;  (b)  you  have  not  taken  (or  failed 
to  return)  any  confidential information belonging  to  your  prior  employer 
or  any  other  entity,  and,  to  the extent you  remain  in  possession  of 
any  such  information,  you  will  never  use or disclose  such  information 
to  AIG  or  any  of  its  employees,  agents  or affiliates; and  (c)  you 
understand   and  accept  all  of  the  terms  and  conditions of this offer.

 

17.    Dispute  resolution.  Any  contest  or  dispute  between  AIG  and  you 
arising  out of or  relating  to  or  concerning  this  letter  or  your  other 
employment arrangements with  AIG  (including  termination  of  your 
employment)  shall  be submitted to  arbitration  in  New  York  City  before, 
and  in  accordance  with  the commercial arbitration  rules  then  obtaining 
of,  the  American  Arbitration Association.   Each  party  will  bear  his  or 
its  own  expenses  of  the  arbitration including legal  fees.   Any  dispute 
will  be  subject  to  the  jurisdiction  of  a  State or Federal  court 
located  in  the  City  of  New  York  to  the  extent  necessary  to obtain
injunctive  relief. 

 

 

 


[SIGNATURE PAGE  FOLLOWS] 


 

 

--------------------------------------------------------------------------------

 


MR.  SID  SANKARAN 


NOVEMBER 3,  2010 


PAGE 6

 

We look  forward  to  having  you  as  a  member  of  AIG's  leadership  team. 

                                                          

                                                         Sincerely,

                                                                      

                                                         AMERICAN INTERNATIONAL
GROUP, INC.

                      

 

                                                         By: /s/ Jeffrey J.
Hurd                                       

                                                                          
      Jeffrey J. Hurd

                                                                          
      Senior Vice President –

                                                                          
      Human Resources and Communications

 

 

 

 

 

 

 

 

I agree  with  and  accept  the  foregoing  terms. 

 

 

/s/ Sid Sankaran                      

Sid Sankaran

 

 

--------------------------------------------------------------------------------